Citation Nr: 1213011	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April to August 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part denied an application to reopen a claim of service connection for hepatitis C.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2011 decision, the Board reopened the claim of entitlement to service connection for hepatitis C and remanded the claim further evidentiary development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Hepatitis C did not have its onset and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In an April 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in April 2011, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination in conjunction with his claim.  There has been substantial compliance with this remand as, in May 2011, the Veteran underwent a VA examination, the examiner rendered a medical opinion, and the examination report is of record.  

In July 2011, the Veteran requested a copy of the May 2011 VA examination report and an extension of time in which to submit additional evidence or argument.  In September 2011, he was provided with a copy of the VA examination report and granted an additional 60 days within which to submit additional evidence or argument directly to the Board.  In November 2011, the Veteran submitted a written statement and copies of three prior Board decisions, with a waiver of initial AOJ review.  The Board's duties to notify and assist have been met. 

II. Analysis

The Veteran asserts that hepatitis C was incurred during active service.  In written statements and oral testimony, including before the Board in January 2011, he contends that he was exposed to blood from the medical shots given and needle used during processing in service.  He has also variously asserted that his hepatitis C developed from blood to which he was exposed during daily practice sessions with pugil sticks against other servicemen, over a two to three week period, because the practice led to both individuals suffering cuts during the exercises.  He claimed to have cut his finger in service, may have had a blood transfusion and shared razors.  Thus, he maintains that service connection is warranted for hepatitis C.

However, although the evidence shows that the Veteran currently has hepatitis C, no competent evidence has been submitted to show that this disability is related to service or any incident therein.  The Veteran maintains that service connection is warranted for hepatitis C.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or hip pain, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of blood and liver diseases.  See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Prior to entering service, private medical records indicate that, in November 1968, the Veteran was hospitalized for treatment of multiple cuts and abrasions after a fall through a glass door.  During his hospital course, records show that his wounds were all closed primarily; the profundus tendon of the left fourth finger was picked up and sutured, securing it at the based of the proximal phalanx on the volar surface with wires carried through the fingers and secured on the dorsal aspect of the nail over a button.  Post operatively, there was no evidence of any localized or systemic infections, or of any inflammatory changes; dressings were changed, and his wounds looked good.

The Veteran's service treatment records are not referable to any complaints or findings of, or treatment for, hepatitis C.  A May 1969 clinical record describes old injuries to both ring fingers within the past ten months; the Veteran's right ring finger had laceration of the palmar surface at the level of the metacarpophalangeal joint.  An August 1969 Medical Board Report indicates that the Veteran gave a history of an incomplete amputation of the base of his right ringer finger at age eleven.  The wound healed with lack of any flexor function of the ring finger.  He was advised to undergo surgery for tendon repair but it was not done.

Post service, VA treatment records reveal findings of hepatitis C in May 2000.  At that time, he was asked to identify possible risk factors for exposure.  Results of an ultrasound examination of the Veteran's liver performed in July 2000 were normal.  

An April 24, 2001 VA medical record reflects a number of post-service risk factors for hepatitis C, including that the Veteran reported that, in the 1970s, he fell through plate glass, and required a transfusion of four to five pints of blood.  He also noted that he may have been exposed to blood through teaching the air conditioning business, in showing students how to do the work, where both he and the students suffered cuts, from 1992 to 1993.  The VA practitioner also noted additional risk factors of the Veteran's status as a Vietnam era vet and because of multiple sexual partners (although the Vetran testified that he was careful, and his three wives were never diagnosed with the disease).  

An April 25, 2001 VA outpatient psychiatry note indicates that the source of the Veteran's hepatitis C was unknown.  It was noted that he had a blood transfusion in 1967/1968 at the University of California in San Diego that may be the source of his hepatitis C.

VA treatment records, dated in May 2001, identified the following risk factors for transmission of the Veteran's virus: blood transfusion in the 1970s, 4 to 5 units, after falling through late glass; multiple sexual partners; Vietnam-era veteran; and exposure to blood through teaching air conditioning, and having cuts and students with cuts in sheet metal work, in 1992 and 1993.

A November 2002 VA medical record shows that the Veteran reviewed his operation records (apparently from 1968) and did not have a transfusion.  In December 2002, the Veteran asserted that his hepatitis C resulted from the shots given and needle used during processing in service.  

In a May 2003 written statement, the Veteran reported that his hepatitis C "probably" resulted from blood transfusion in military service.  In May 2005, he testified that he believed his hepatitis C developed from the way medical shots were administered with an injection gun in service; and that a lot of people were bleeding.  He testified that he had no other blood transfusions, or risk factors for hepatitis C.  

A July 2005 VA examination report includes a diagnosis of hepatitis C untreated with no apparent complication.

In a March 2007 written statement, the Veteran said that he never had an organ transplant, never had a transfusion that he knew of; and never had hemodialysis.  He claimed exposure to blood in boot camp from immunization shots.  The Veteran indicated that he never indulged in any drug use, never had high risk sexual activity; and never shared articles listed (toothbrushes or shaving razors).

In an April 2007 signed statement, Dr. C.P., a VA staff physician who treated the Veteran, noted that he had few of the traditional risk factors for hepatitis C and reported getting immunized during service with a gun used on multiple people.  Dr. C.P. said that "if [the Veteran] was immunized with a medical device that had been used on other people and could have been contaminated, this could most certainly be how he was exposed to hepatitis C".

In May 2007, the Veteran submitted a 1969 Marine book of photographs that revealed use, at that time, of an injector gun in medical examinations.

A July 2007 VA examination report includes the Veteran's history of injuring his right ring finger at age 11.  He had a superficial wound that did not require operative intervention.  The Veteran had a second injury to his upper extremities in 1969 and was seen at the University Hospital in San Diego in November 1968, as noted above.  He had two superficial lacerations of the right forearm, multiple lacerations of the left hand, but no significant lacerations of the right hand.  The VA examiner noted that the Veteran experienced an incomplete amputation of the left ring finger, not the right one as some medical records incorrectly noted.

During his January 2011 Board hearing, the Veteran testified that he was exposed to blood from the medical shots given and needle used during processing in service.  He testified that shots were administered with an injector gun, and that a lot of people were bleeding.  He denied intravenous drug use and having multiple sexual partners, but indicated that he had three wives, none of whom had hepatitis C.  The Veteran indicated that he did not know whether he received a blood transfusion for his finger operation.

In May 2011, the Veteran underwent VA examination.  The examiner noted a review of the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran provided a "graphic" description of his weeks in boot camp prior to his injury and referenced vaccinations with the "blood flying all over, with multiple sharing of razors and toothbrushes, and training with [pugil] sticks".  As to the April 2007 VA staff physician's statement, the VA examiner observed that there were "a lot of [ifs] and [coulds] in [her] letter.  It is understood that [the letter] was written as a direct request by a patient to a treating physician who has a very vested responsibility in that patient's equanimity".  The VA examiner commented that the Veteran's impression of the immunization machine used was that it had a needle that was dripping with blood and was used in patient after patient.  The VA examiner said that the Veteran's description to the VA staff physician, the Board, and the examiner,

certainly differs significantly from the same vaccination apparatus that was used on [the VA examiner] and [the examiner's] other comrades in arms who were reluctantly deployed to Vietnam in 1969-70.  The air-injection apparatus that was employed with vaccinations "could" always [have] a remote possibility of some minute contamination.  Transfer of blood between [patients] or service members with this apparatus has not been documented, nor has there been a report for confirmation of hepatitis C cluster among service members associated with boot [c]amp.  The exceptions are for service members who shared needles for drug usage, had a common contaminated tattoo sources, or were in a very high risk and active sexual grouping.  There is no cluster of hepatitis contaminees among the groups that [the Veteran] seeks to blame.  

The VA examiner then noted that, in several areas of the record, the Veteran had documented exposures to blood under circumstances that were of higher risk than that he referenced.  The first was when the Veteran was a youth at age 11 in Oakland, California, and got a pretty good slice injury to his right hand.  The second incident occurred in 1968 in San Diego when the Veteran put his left hand and right forearm through a glass door, had a perfusion of blood loss and had to be sewn up at the University of California, San Diego, emergency room.  Although the VA examiner did not have the details from these episodes, he said that his experience with similar episodes and long experience with vaccination clinics as well as the rigors that one is put through in boot camp led him to think that those episodes and other unaddressed issues were much more suspect than exposures during boot camp.  

Further, it was noted that the Veteran was released from active service due to a right ring finger flexor tendon injury.  Hepatitis C was initially diagnosed in the late 1990s and, in 2001, tests showed hepatitis B and C.  The VA examiner said that, while the Veteran's description of his current symtoms included fevers, chills and fatigue, that was inconsistent with the histories and physicals of his medical treatment health care professionals.  It was also not consistent with his vital signs, weight, and serum chemistries.  The VA examiner commented that it was a bit difficult to get an accurate picture.  The Veteran believed he was exposed to hepatitis C by "all the blood" that was around during immunizations or the sharing of razors and toothbrushes.  He denied use of intravenous drugs and high risk sexual activity.  The diagnosis was hepatitis C, serologically positive without any evidence of advanced cirrhosis at the present time.  

In the VA examiner's opinion, it was less likely than so that the "EEG elegy" or cause of the Veteran's hepatitis C occurred while he was in service, that the original exposure to the infectious virus was in the service, or that it was related to active service or active service related injuries.  The VA examiner noted his consideration of the Veteran's opinion, a thorough review of the records, the supporting data, and the examiner's 43 years of medical practice, as well as membership in the U.S.  military and association with training, vaccination, and treating facilities as an active health care practitioner from 1969 to 2003.

In a November 2011 signed statement, the Veteran said that his right ring finger injury was an open wound injury in service that was only bandaged and never properly treated.  His 1973 surgery was to repair the damage and "could" have been the cause of his being exposed to hepatitis C.  He also said that the statement of using other people's toothbrushes was incorrect.  He submitted copies of three prior Board decisions that granted service connection for hepatitis C related to air gun injector inoculations based upon etiological opinions that supported those claims.

Here, the service treatment records do not provide evidence of a chronic hepatitis C disorder in service.  When the Veteran was evaluated prior to separation in August 1969, no problems with hepatitis C were identified. 

The record unequivocally shows that there was no medical evidence of hepatitis C, or any other diagnosed blood or liver disability, for many years after service.  The first documented evidence of any type of hepatitis C problem after service is from the VA records dated in 2000, more than 30 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In short, no medical opinion or other medical evidence relating the Veteran's hepatitis C disorder to service or any incident of service has been presented. 

The most probative opinion of record is that of the May 2011 VA examiner who opined that that it was less likely than so that the EEG elegy or cause of the Veteran's hepatitis C occurred while he was in service.  According to the VA examiner, it was much less likely than so that the clinical onset of the hepatitis C was in service, that the original exposure to the infectious virus was in service, or that it was related to active service or active service related injuries.  The VA examiner provided a clear rationale to support that opinion.  There is no competent evidence to contradict this opinion. 

In support of the claim, an April 2007 statement from Dr. C. P., the Veteran's treating VA staff physician, reflects that if the Veteran was immunized with a medical device that had been used on other people and could have been contaminated, this could most certainly be how he was exposed to hepatitis C.  This fact is also supported by etiology opinions cited in copies of Board decisions submitted by the Veteran.  The possibility of a connection is not disputed or that other Veteran's may have been contaminated by inservice inoculations.  The Board must determine if there is at least a 50 percent probability that that hepatitis C was due to inoculations of the Veteran in service or is otherwise related to active duty.  

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA examiner who provided the written opinion in May 2011.  This medical specialist, who has 43 years of medical training, had the opportunity to review all the Veteran's medical records regarding the diagnosis of hepatitis C.  This VA examiner said that the Veteran's impression of the immunization machine used was that it had a needle that was dripping with blood and was used in patient after patient, but the VA examiner indicated that the Veteran's description to the VA staff physician, the Board, and the examiner differed significantly from the same vaccination apparatus that was used on the VA examiner and his comrades who were deployed to Vietnam in 1969-70.  The VA examiner said that the air-injection apparatus that was employed with vaccinations could always have a remote possibility of some minute contamination.  

The VA examiner also noted that, in several areas of the record, the Veteran had documented exposures to blood under circumstances that were of higher risk than that he referenced, including at age 11 when he injured his right hand, and in 1968 when the Veteran put his left hand and right forearm through a glass door, had a perfusion of blood loss and had to be sewn up at the University of California, San Diego, emergency room.  Although the VA examiner did not have the details from these episodes, he said that his experience with similar episodes and long experience with vaccination clinics as well as the rigors that one is put through in boot camp led him to think that those episodes and other unaddressed issues were much more suspect than exposures during boot camp.  This physician explained that the Veteran's hepatitis C was diagnosed in 1990s, that there were at least two pre-service accidents during which the Veteran could have been exposed to hepatitis C, and that the Veteran's current hepatitis C was not related to military service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the April 2007 opinion of Dr. C.P., the VA clinic physician, who opined that the if the Veteran was immunized with a medical device that was used on other people and could have been contaminated, this could most certainly be how he was exposed to hepatitis C, the Board finds that, given the scope and depth of the VA examiner's expertise and rationale, his opinion carries more weight than that of Dr. C.P.

The Board is persuaded that the VA examiner's opinion is most persuasive in that this physician reviewed all the Veteran's medical records and provided a rationale for his opinion.  See Prejean v. West, Wray v. Brown, supra. 

The Veteran is competent to discuss risk factors of hepatitis he encountered.  In May 2005 testimony, the Veteran asserted that his hepatitis C developed from the way medical shots were administered with an injection gun, and that a lot of people were bleeding.  The VA examiner noted that the Veteran's description "differs significantly" from the apparatus used on the examiner.  The examiner said that the air gun injection apparatus could always have a remote possibility of some minute contamination but transfer of blood between patients or service members with the apparatus was not documented.  This examiner also stated that there has not been a report for confirmation of hepatitis C cluster among service members associated with boot camp, aside from service members who shared needles for drug use, had a common contaminated tattoo source, or engaged in high risk sexual behavior.  The Veteran's descriptions of risk factors have also changed over the years, differing significantly now than when he was first diagnosed.  His descriptions of significant injuries, blood transfusions outside of service and several cuts as a student and while working have been minimized by him or left out altogether in recent histories.  He is not shown to be a consistent or reliable historian.  

A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to his through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  To the extent the Veteran is now claiming hepatitis C that continued since service, he is not competent.  The Veteran is not shown to have the medical expertise to diagnose or determine the etiology of hepatitis C and his argument that he had a hepatitis C disorder in service or that is related to events in service fails. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for hepatitis C, and his claim must be denied. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


